UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-1551


PENNY JOHNSON,

                      Plaintiff – Appellant,

          v.

LAW OFFICES OF SHAPIRO & BRUNSON, LLP,

                      Defendant – Appellee,

          and

GMAC MORTGAGE LLC; USAA FEDERAL SAVINGS BANK,

                      Defendants.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:10-cv-00880-AW)


Submitted:   September 13, 2011       Decided:   September 15, 2011


Before AGEE and DAVIS, Circuit Judges. *


Dismissed by unpublished per curiam opinion.




     *
       This opinion is filed by a quorum of the panel pursuant to
28 U.S.C. § 46(d).
Penny Johnson, Appellant Pro Se. Michael Anthony Coogen, Jr.,
SHAPIRO & BURSON, Fairfax, Virginia; Eric Frechtel, BRADLEY
ARANT BOULT CUMMINGS LLP, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Penny Johnson seeks to appeal the district                       court’s

order   granting    certain      Defendants’      motion      to    dismiss.      This

court   may    exercise    jurisdiction         only   over    final      orders,    28

U.S.C. § 1291 (2006), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                          The

order Johnson seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.                       Accordingly, we

dismiss the appeal for lack of jurisdiction.                       We dispense with

oral    argument   because       the    facts    and   legal       contentions      are

adequately     presented    in    the    materials      before      the   court     and

argument would not aid the decisional process.



                                                                           DISMISSED




                                          3